DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the teeth, the multiply interleaved coils, the partial coils concentrically enclosing one another surrounding two or more teeth, the grooves between teeth, and the quasi-continuous decrease of the number of conductors as claimed in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. These features are physical in nature while all the drawings present are schematic only. It is not clear what physical structure is being claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
** With respect to the certified foreign priority copies, only original non-english foreign priority documents have been received.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 10, the term “tooth coil technology” is unclear as to what structure it is directed to.
In re claim 10, the term “multiply interleaved” is unclear as to what structure it is directed to.
In re claim 10, the term “the partial coils of the coil groups” is unclear as to what structure it is directed to. Also this term lacks antecedent basis.
In re claim 10, the term “from inside to outside” is unclear as to what structure it is directed to because an inside or an outside of any structure is not clearly defined.
In re claim 10, the term “the grooves” lacks antecedent basis.
In re claim 10, the term “in each case” is indefinite because it is unclear how this term limits the claim.
In re claim 10, the term “effective total conductor cross section” is indefinite because it is unclear how the term “effective” limits the structure.
In re claim 10, the term “quasi-continuous” is vague and indefinite because it is unclear how it limits the claim.
In re claim 10, the term “of the number of conductors of the number of conductors” is unclear. It appears that there is a duplication of terms.
In re claim 10, the term “from outside to inside” is unclear as to what structure it is directed to because an inside or an outside of any structure is not clearly defined.
In re claim 11, the term “is designed” is unclear because it appears to claim a design method step. 
In re claim 11, the term “the winding heads” lacks antecedent basis.
In re claim 12, the term “preferably” makes the claim limitations indefinite because it is unclear how it limits the claim.
In re claim 13, the term “the winding layers” lacks antecedent basis and is unclear as to what limitation it is directed to.
In re claim 14, the term “q-fold tooth coil” is unclear because this type of coil is not clearly explained in the disclosure. 
In re claim 14, the term “each case” makes the claim limitations indefinite because it is unclear what structural limitations are being claimed.
In re claim 15, the term “each case” makes the claim limitations indefinite because it is unclear how it limits the claim.
In re claims 16-17, the term “a farther outward lying partial coil” and “the inner partial coil” are vague and indefinite because the examiner cannot determine what structure they are directed to. Also, the “the inner partial coil” lacks antecedent basis.
In re claim 18, this claim is unclear because claim 14 is not clear as discussed above and further because the outer, inner and central partial coils are not clearly shown or discussed in the disclosure sufficiently to clearly define these structures. 
In re claim 19, the term “q=3” is not clear because it is not clearly defined; furthermore, the outer, inner and central partial coils are not clearly shown or discussed in the disclosure sufficiently to clearly define these structures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202017103491.7.
In re claim 10, DE 202017103491.7, in figures 1-6, discloses a rotating field machine with a 2p-pole stator with winding teeth (Z), formed with a winding arrangement in tooth coil technology, comprising: winding strands, the winding arrangement is formed from wound coil groups with coils that are multiply interleaved (in the same way as the claimed invention), wherein the partial coils of the coil groups are arranged so they concentrically enclose one another from inside to outside and surround two or more winding teeth, the respective coil winding numbers in the grooves between the winding teeth are provided so that in each case a substantially equal occupancy of each groove is provided with the same effective total conductor cross section of the coils per groove cross section, and a continuous or quasi-continuous decrease of the number of conductors of the number of conductors occurs from outside to inside (as shown in the figures, figures 1-2 and 6 show the best views). With respect to three strands, it would have been obvious to one having ordinary skill in the art to have chosen 3 strands, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 11-19, the prior art reference teaches all of the claimed limitations since the structure appears to be the same as the structure shown by the applicant except for the number of strands, however the claims are unclear enough so that a clear itemized rejection in view of prior art cannot be formulated. The indefiniteness rejections need to be overcome and the claimed structure needs to be clearly shown in order for the examiner to be able to more specifically apply a prior art rejection.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837